COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Quentin Lionel Laws v. The State of Texas

Appellate case number:      01-15-01101-CR

Trial court case number:    11CR3580

Trial court:                405th District Court of Galveston County

        On February 16, 2016, appellant’s appointed appellate counsel, Calvin D. Parks,
filed a motion to withdraw with a brief in the above-referenced appeal concluding that the
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Appellant, acting
pro se, has filed a form motion requesting a copy of the appellate record for his response
and an extension of time to file his response. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014).

       The Court grants the motion and orders the trial court clerk, no later than 10 days
from the date of this order, to provide a copy of the records, including the clerk’s record,
the reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the records to the appellant is made. Finally, appellant’s response to
his appointed counsel’s brief shall be filed within 45 days of the date of this order.

       It is so ORDERED.

Judge’s signature: _/s/ Evelyn V. Keyes
                   

Date: March 1, 2016